DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Please replace the word “program” with the word “application” in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) and in further view of Wengrovitz et al. (9,871,575)
Regarding Claim 1, Sosa teaches a system comprising: (a) a device for being attached to a user or the user’s clothing, the device comprising: a length, a width, a thickness, a first power source, a GPS locator, and electronic circuitry (smart watches are attached to the user and have a length, width, and thickness, typical smart watches comprises some kind of power source such as a battery and electronic circuitry (See Col. 4 lines 1 – 4)); and (b) a first replaceable software application loaded into the electronic circuitry and configured to provide a first functionality, the electronic circuitry configured to wirelessly and automatically replace, based on a physical location of the device, the first replaceable software application and install a second replaceable software application on the electronic circuitry and configured to provide a second functionality (Cols. 1 lines 39 – 54, 4 lines 60 – 63, software updates comprise replacing a first software application with an updated second software application, said software application provides some kind of functionality to the smart watch), wherein the second replaceable software application is remote to the device prior to installation (Cols. 1 lines 39 – 54, 4 lines 36 – 39, the server provides the updated software, said server is remote to the smart watch).
Sosa does not teach automatically remove, based on a physical location of the device, the first replaceable software application such that it no longer resides on the electronic circuitry, and install a second replaceable software application on the electronic circuitry, wherein the second replaceable software application is configured to provide a second functionality that is one or more of: ordering a second product, a second service, controlling a second electronic device, and monitoring a second health parameter of a user, wherein the first functionality is one or more of: ordering a first product, a first service, controlling a first electronic device, and monitoring a first health parameter of a user.
McCarty, which also teaches providing software updates to mobile devices, teaches a mobile device (Col. 21 lines 41 – 53) whose software is updated comprising removing a first software application and installing a second software application such that the first software application no longer resides on the mobile device (Col. 24 lines 7 – 16).
		It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sosa with the above features McCarty for the purpose of ensuring that electronic devices may be repaired, exchanged, substituted or otherwise recycled for usage as taught by McCarty.  The combination of Sosa and McCarty teaches automatically remove, based on a physical location of the device, the first replaceable software application such that it no longer resides on the electronic circuitry, and install a second replaceable software application on the electronic circuitry.
Wengrovitz, which also teaches a wearable device, teaches wherein a first functionality is one or more of: ordering a first product, a first service, controlling a first electronic device, and monitoring a first health parameter of a user (Col. 7 lines 43 – 60, heart rate is the first health parameter) and a second that is one or more of: ordering a second product, a second service, controlling a second electronic device, and monitoring a second health parameter of a user (Col. 7 lines 43 – 60, blood pressure is the second health parameter).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Wengrovitz for the purpose of determining conditions such as physical or psychological distress, a medical emergency, or a presence of a hazard as taught by Wengrovitz.
Regarding Claim 3, The above Sosa combination teaches all of the claimed inventions recited in Claim 1.  Sosa further teaches wherein the first power source is a battery (Col. 4 lines 1 – 4, typical smart watches comprise some kind of battery).
Regarding Claim 8, The above Sosa combination teaches all of the claimed inventions recited in Claim 1.  Sosa further teaches wherein the device further includes a display (Col. 4 lines 1 – 4, typical smart watches have a display).
Regarding Claim 11, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.   Wengrovitz, which further teaches a wearable device comprising bio-related sensors, teaches sensors that measure: the blood pressure, the perspiration, the heart rate, and blood oxygen (Col. 7 lines 43 – 60).

Claims 2, 5 – 7, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575), as applied to Claims 1, 8 set forth above, and further in view of Lettow (US 2016/0327979)
Regarding Claim 2, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach wherein the device has a width of 2” or less, or 1 ½” or less, or 1” or less or 3/4” or less.
Lettow, which also teaches a wearable device, teaches wherein the device has a width of 2” or less, or 1 ½” or less, or 1” or less or 3/4” or less (Sections 0014, 0015, wrist straps have widths of 2” or less).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 5, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach wherein the circuitry has a length that is 50% or less of the length of the device, or 80% or less than the length of the device.
Lettow teaches wherein the circuitry has a length that is 50% or less of the length of the device, or 80% or less than the length of the device (Figures 6(a), 6(b), Sections 0055, 0056, the circuit consisting of 94, 96 or 104, 108, 106 has a length that visually is 50% or less of the length of the device, or 80% or less than the length of the device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 6, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach wherein the circuitry has a thickness of 25% or less of the thickness of the device, or 25% - 50% of the thickness of the device, or 75% or less of the thickness of the device.
 Lettow teaches wherein the circuitry has a thickness of 25% or less of the thickness of the device, or 25% - 50% of the thickness of the device, or 75% or less of the thickness of the device (Figures 6(a), 6(b), Sections 0055, 0056, the circuit consisting of 94, 96 or 104, 108, 106 has a thickness that visually is 25% or less of the thickness of the device, or 25% - 50% of the thickness of the device, or 75% or less of the thickness of the device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 7, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach wherein the circuitry has a width of 90% or less of the width of the device, or between 50% and 80% of the width of the device, or between 80% and 100% of the width of the device.
Lettow teaches wherein the circuitry has a width of 90% or less of the width of the device, or between 50% and 80% of the width of the device, or between 80% and 100% of the width of the device (Figures 6(a), 6(b), Sections 0055, 0056, the circuit consisting of 94, 96 or 104, 108, 106 has a width that visually is 90% or less of the width of the device, or between 50% and 80% of the width of the device, or between 80% and 100% of the width of the device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 9, The above Sosa combination teaches all of the claimed limitations recited in Claim 8.  Sosa does not teach wherein the display has a thickness that is 25% or less of the thickness of the device, or 25% - 50% of the thickness of the band, or 80% or less of the thickness of the device.
  Lettow teaches wherein the display has a thickness that is 25% or less of the thickness of the band, or 25% - 50% of the thickness of the band, or 80% or less of the thickness of the band (Figures 5, 6(a), the display 82, 94, has a thickness that visually is 25% or less of the thickness of the band, or 25% - 50% of the thickness of the band, or 80% or less of the thickness of the band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 10, The above Sosa combination teaches all of the claimed limitations recited in Claim 8.  Sosa does not teach wherein the display has a width of 90% or less of the width of the device, or between 50% and 80% of the width of the device, or between 90% - 100% of the width of the device.
Lettow teaches wherein the display has a width of 90% or less of the width of the band, or between 50% and 80% of the width of the band, or between 90% - 100% of the width of the band (Figure 6(a), the display 94 has a width that visually is 90% or less of the width of the band, or between 50% and 80% of the width of the band, or between 90% - 100% of the width of the band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 12, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach the device further includes one or more of the group consisting of: a clock and a calendar.
Lettow teaches the device further includes one or more of the group consisting of: a clock and a calendar (Section 0036, watches comprise clocks).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.
Regarding Claim 13, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach a touch screen, the touch screen displaying commands to assist in controlling the device.
Lettow teaches a touch screen, the touch screen displaying commands to assist in controlling the device (Sections 0017, 0036, the touch screen enables the user to control the device to interact with a computer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above features of Lettow for the purpose of providing a flexible device that can folded, bent, or creased for storage and transportation as taught by Lettow.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575), as applied to Claim 1 set forth above, and further in view of Rho et al. (US 2017/0005504)
Regarding Claim 6, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach a second power source.
Rho, which also teaches a wearable device, teaches a second power source (Section 0023).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above feature of Rho for the purpose of maximizing battery capacity per unit volume as taught by Rho.

Claims 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575), as applied to Claims 1, 8 set forth above, and further in view of Kamyar (US 2014/0276244)
Regarding Claim 14, The above Sosa combination teaches all of the claimed limitations recited in Claim 8.  Sosa does not teach the device is configured to show a first activity on the display.
Kamyar, which also teaches a wearable device, teaches the device is configured to show a first activity on the display (Section 0032).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above feature of Kamyar for the purpose of enabling a user to effectively and efficiently manage time as taught by Kamyar.
Regarding Claim 15, The above Sosa combination teaches all of the claimed limitations recited in Claim 14.  Kamyar further teaches the device is configured to show a different activity if the first activity is rejected (Section 0069, the user can skip a scheduled activity and move to a different activity).
Regarding Claim 16, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach the device is configured to permit a user to select among multiple activities in which to participate.
Kamyar, which also teaches a wearable device, teaches the device is configured to permit a user to select among multiple activities in which to participate (Sections 0032, 0069, the user can skip around a select among multiple scheduled activities).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above feature of Kamyar for the purpose of enabling a user to effectively and efficiently manage time as taught by Kamyar.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575), as applied to Claim 1 set forth above, and further in view of Ghassemzadeh et al. (US 2015/0157274)
Regarding Claim 17, The above Sosa combination teaches all of the claimed limitations recited in Claim 1.  Sosa does not teach the device is configured to communicate with a database of past activities of the user, the database including the activity, and date and time the user participated in the activity.
Ghassemzadeh, which also teaches the use of wearable devices, teaches device is configured to communicate with a database of past activities of the user, the database including the activity, and date and time the user participated in the activity (Section 0036, storage and tracking of prior activity levels over time).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sosa combination with the above feature of Ghassemzadeh for the purpose of detecting the early stage of a disease as taught by Ghassemzadeh.
Regarding Claim 19, The above Sosa combination teaches all of the claimed limitations recited in Claim 17.  Ghassemzadeh further teaches wherein the database is updated automatically based upon activity by the user (Section 0036, the biometric information is automatically tracked and updated, the activity is the user walking).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575) in view of Ghassemzadeh et al. (US 2015/0157274), as applied to Claim 17 set forth above, and further in view of Torti (US 2016/0364972)
Regarding Claim 18, The above Sosa combination teaches all of the claimed limitations recited in Claim 17.  The above Sosa combination does not teach wherein the database can be updated or changed manually by the user.
Torti, which also teaches wearable technology, teaches wherein a database can be updated or changed manually by the user (Section 0100, the database can be manually updated with location information of the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sosa combination  with the above feature of Torti for the purpose of providing a smart notification system that can coalesce detected events into hierarchically higher level coalesced events to improve the efficiency of communications to the user as taught by Torti.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (US 9,258,775) in view of McCarty (US 9,495,367) in view of Wengrovitz et al. (9,871,575), as applied to Claim 1 set forth above, and further in view of Jechoux (US 2013/0295990)
Regarding Claim 20, The above Sosa combination teaches all of the claimed limitations recited in Claim 1. Sosa further teaches wherein the electronic circuitry wirelessly and automatically replaces the first replaceable software application with the second replaceable software application when the device is within a predetermined proximity of an apparatus (Col. 1 lines 39 – 54).  
The above Sosa combination does not teach the apparatus consisting of one the group selected from: (a) a home gate code, (b) a development gate code, (c) an automobile ignition, (d) a garage door, (e) a cellular phone, (f) a computer, (g) an entrance door, (h) a television set, (i) a television set control, and (j) a security alarm.
Jechoux, which also teaches access points, teaches the apparatus consisting of one the group selected from: (a) a home gate code, (b) a development gate code, (c) an automobile ignition, (d) a garage door, (e) a cellular phone, (f) a computer, (g) an entrance door, (h) a television set, (i) a television set control, and (j) a security alarm (Section 0324, smartphone which reads on a cellular phone).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sosa combination  with the above feature of Jechoux for the purpose of providing versatile mobile devices that can also act as access points as taught by Jechoux.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 1, 2022